Citation Nr: 0006805	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-37 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Evaluation of residuals of a fragment wound of the left 
supraclavicular region, evaluated as 10 percent disabling 
from September 12, 1995.  

2.  Evaluation of residuals of a gunshot wound of the left 
thumb, evaluated as 10 percent disabling from September 12, 
1995.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military duty from October 1964 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1996 rating decision of the RO 
which granted claims of service connection for left 
supraclavicular and left thumb wounds, and assigned 10 
percent and noncompensable ratings, respectively.  The awards 
were made effective from September 12, 1995.  Service 
connection for a lumbosacral strain was denied.

After a hearing was conducted in January 1997, the hearing 
officer awarded a 10 percent rating for the left thumb wound, 
effective from September 12, 1995.  At the January 1997 
hearing, the veteran addressed a previously filed claim for 
non-service-connected pension benefits.  Additionally, in 
November 1998, he filed a statement that appears to raise a 
claim of entitlement to payment or reimbursement for 
unauthorized medical expenses.  The pension issue is referred 
to the RO for further adjudication.  The RO should refer the 
medical expenses claim to the VA medical facility with 
jurisdiction over such claims.  


REMAND

The Board notes that the record is unclear as to both the 
identity and severity of symptoms associated solely with the 
veteran's service-connected disabilities.  With regard to the 
supraclavicular wound, the veteran's service medical records 
indicate that he sustained a self-inflicted "puncture 
wound" of the supraclavicular region in March 1965 when a 
blank shell went off.  No bone fracture was noted.  While 
service medical records show that a retained foreign body was 
not removed from the site of the wound, on recent VA bone 
examination in May 1999, the veteran gave a history of 
hospitalization for the removal of a bullet and a bone chip 
from the site of this wound, with insertion of a plate in the 
area of the wound to "facilitate union of the clavicular 
fracture."  At an examination of the scar in May 1999, it 
was even noted that a metal plate in this area could be felt.  
Moreover, it was noted at the bone evaluation that the 
veteran had degenerative joint disease of the glenohumeral 
joint.  An assessment was made of shoulder pain that was due 
to such findings.  

Although the examiner who found shoulder pain due to what 
appeared to be arthritis of the glenohumeral joint did not 
specify the cause of the arthritis, he appears to imply that 
such a problem is traceable to the fragment wound affecting 
the clavicle.  If so, this would affect the manner of rating 
residuals of the fragment wound.  In other words, further 
consideration of the effect of shoulder pain would have to be 
undertaken in order to properly rate the wound residuals.  
Therefore, in order to better ascertain the extent of such 
wound residuals, another examination that delineates each 
service-connected residual is required. 

As for the left thumb wound, the Board notes that 38 C.F.R. 
§ 4.73, Diagnostic Code 5309 governs the evaluation of the 
intrinsic muscles of the hand, including the thenar eminence 
of the left thumb.  A Note following Diagnostic Code 5309 
indicates that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of the bones, joints, tendons, 
etc., and that such disorders are to be rated on the basis of 
limitation of motion of the part affected.  (Additionally, 
the note directs that a minimum rating of 10 percent is to be 
assigned).  

The RO has rated the left thumb wound residuals as for 
ankylosis of the thumb under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5224.  However, as with the supraclavicular wound, 
the exact extent of residual disability due to the left thumb 
gunshot wound is not clear.  The record is replete with 
references to both entry and exit wounds.  The exit wound has 
consistently been described as being at or near the left 
wrist.  Additionally, assessments of left hand and wrist pain 
due to various problems have been made.  The left wrist 
problems have not been accounted for except by implication 
that they are also residuals of the service-connected gunshot 
wound.  If this is so, further analysis is required of the 
functional limitations caused thereby.

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held 
that the evaluation of musculoskeletal disorders rated on the 
basis of limitation of motion requires consideration of 
functional losses due to pain.  Accordingly, regarding the 
veteran's service-connected left thumb disorder, 
consideration must be given to the degree of functional loss 
caused by pain, such as was reported by the veteran during 
his May 1999 VA examinations.  Specifically, the veteran 
complains of constant left thumb, wrist, and hand pain, as 
well as weakness, limited motion, and occasional flare-ups 
with any strain, or with damp or cold weather.  While these 
complaints need to be assessed, VA examination reports show a 
history of a post-service left hand injury in 1994:  a 
laceration of the flexor tendon of the ring and little 
fingers.  Any left hand impairment or associated 
symptomatology of post-service origin must be distinguished, 
if possible, from service-connected left thumb disability.  

The existing reports, while noting general complaints of pain 
and functional limitations of the left hand, fingers, and 
wrist, do not include sufficient information for 
consideration of the factors contemplated by DeLuca, supra.  
Accordingly, another VA examination is needed for such 
development.  When rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. § 
4.40 (1999).  The Court cited the case of Bierman v. Brown, 
6 Vet.App. 125, 129 (1994), in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability upon 
the person's ordinary activity."  DeLuca, at 206.  In order 
to effectuate this requirement, the Court explained that, 
when the pertinent diagnostic criteria provide, at least in 
part, for a rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion lost due to pain on use or during flare-ups."  
Id.  However, these factors must be considered with regard to 
symptoms of service-connected disability only, separate and 
apart from any non-service-connected disability, to the 
extent possible, and if not possible, this should be noted 
with sufficient explanation.  This is what is now required, 
especially with respect to thumb and wrist function, as well 
as clavicle and shoulder function.  

Finally, as noted in the introduction above, by the April 
1996 rating action, the RO also denied a claim of service 
connection for lumbosacral strain.  While this matter is not 
presently on appeal before the Board, a notice of 
disagreement was received at the RO in September 1996.  
However, no statement of the case was thereafter issued on 
this service connection question.  Accordingly, this 
development should be completed.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment by all medical care providers 
(both VA and non-VA) who treated him for 
left supraclavicular, left shoulder, left 
cervical spine (neck), left thumb, left 
wrist, or left hand disorders since 1995.  
After securing the necessary release(s), 
the RO should obtain copies of any 
additional records.  The RO should also 
seek copies of records from the Queens 
General Hospital relative to treatment 
for a flexor tendon injury in 1994.

2.  The veteran should be scheduled for 
VA evaluations of the service-connected 
disabilities at issue.  All joints 
affected by service-connected wound 
residuals should be identified.  Specific 
joint difficulties such as glenohumeral 
arthritis or left wrist impairment should 
be noted, and the examiner should state 
whether such difficulties are part of the 
wound residuals.  Complete range of 
motion studies should be conducted for 
all joints affected by service-connected 
disability, which joints might include 
those of the left clavicle/shoulder, 
cervical spine, left thumb, and left 
wrist.  All functional impairments of any 
joint or group of joints found to be 
affected by service-connected disability 
should be described in detail.  Such 
impairment should be set forth as 
additional loss in range of motion beyond 
that demonstrated clinically.  
Additionally, the examiner should 
specifically describe any muscle damage 
due to service-connected wounds.  This 
should be done in consonance with both 
old and new rating criteria for adjudging 
muscle damage.  All service-connected 
scarring and symptoms due to such 
scarring should be described in detail.  
The examiner should state whether the 
veteran has a metal plate affixed to the 
clavicle as a result of the service-
connected wound. 

3.  Thereafter, the RO should re-
adjudicate the claims on appeal, to 
include consideration of the evidence 
received or submitted since the June 1999 
supplemental statement of the case 
(SSOC), as well as matters raised in this 
remand, including reference to and 
consideration of DeLuca v. Brown, 
8 Vet.App. 202 (1995); 38 C.F.R. § 4.40, 
4.45 and 4.59; 38 C.F.R. Part 4, 
Diagnostic Codes 5216 through 5219, and 
5223 and 5224, and §§ 4.56, 4.73 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1994); 
and Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought as to 
either rating issue is denied, a SSOC 
should be issued.

4.  The RO should issue a statement of 
the case (SOC) responsive to the 
veteran's September 1996 notice of 
disagreement regarding the April 1996 
denial of the claim of service connection 
for lumbosacral strain.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  However, 
this matter should not be returned to the 
Board unless an adequate and timely 
substantive appeal is submitted in 
accordance with 38 C.F.R. Part 20 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this claim.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

